COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Albert Morris v. Wells Fargo Bank

Appellate case number:    01-19-00610-CV

Trial court case number: 15-DCV-221475

Trial court:              434th District Court of Fort Bend County

        Appellant’s motion for rehearing regarding the denial of his motion for an extension of
time to file a motion for en banc reconsideration is DENIED.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau_______
                                Acting for the Court

Panel consists of Justices Lloyd, Goodman, and Landau

Date: ___October 13, 2020____